DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021, 11/15/2021, 2/1/2022, 4/26/2022 and 9/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. US 2012/0217516 in view of ITO US 2015/0069362.

Re claim 1, Hatano teaches a touch panel (fig10A, [201]) comprising: 
a display portion (4502, fig9A, [178]) over a resin layer (100/4501, fig1B and 9B, [116, 179]); 
a first adhesive layer (102, fig1B, [121]) over the display portion; 
a second adhesive layer (163, fig1B, [121]) above the first adhesive layer; 
a first FPC (4518, fig9B, [191]) electrically connected to the display portion; 
an IC (4503a, fig9B, [178]), the IC functioning as a signal line driver circuit; 
wherein the display portion comprises: 
a first insulating layer (104, fig1B, [63]) over the resin layer (100/4501, fig1B and 9B, [116, 179]); 
a transistor (150, fig1B, [42]) over the first insulating layer; 
a second insulating layer (114, fig1B, [47]) over the transistor; and 
a light-emitting element (120, fig1B, [52]) over the second insulating layer. 
Hatano does not explicitly show a touch sensor over the first adhesive layer; an IC mounted on the first FPC; a second FPC electrically connected to the touch sensor; and a third FPC electrically connected to the touch sensor, wherein the touch sensor comprises: a first sensor electrode over the first adhesive layer; a third insulating layer over the first sensor electrode; and a second sensor electrode over the third insulating layer.
ITO teaches a touch sensor (106, fig3, [55]) over the bottom substrate; an IC (140, fig26, [72]) mounted on the first FPC (134, fig26, [165]); a second FPC (136, fig3, [72]) electrically connected to the touch sensor; and a third FPC (138, fig3, [72]) electrically connected to the touch sensor, wherein the touch sensor comprises: a first sensor electrode (110, fig3, [72]) over the bottom substrate; a third insulating layer (102 or 188, fig4 and 6, [72, 146]) over the first sensor electrode; and a second sensor electrode (118b, fig4 and 6, [72]) over the third insulating layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hatano and ITO to insert the touch sensor layer directly under 162 of Hatano with the IC and FPC arranged in fig3 of ITO. The motivation to do so is to form a touch sensor with max display size and prevent oblique light from being leaked to adjacent pixel (ITO, [89]). 
Re claim 2, Hatano modified above teaches the touch panel according to claim 1, wherein the transistor comprises a semiconductor layer including an oxide semiconductor (110, fig1B, [69]).
Re claim 3, Hatano modified above teaches the touch panel according to claim 1, wherein the transistor comprises a semiconductor layer including polycrystalline silicon (110, fig1B, [69]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812